            Case 2:19-mc-00198 Document 11 Filed 01/24/20 Page 1 of 2 Page ID #:20




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Home Products International-North America,Inc.            CASE NUMBER

                                                                              2:19-mc-00198
                                            PLAINTIFFS)
                           v.
Michel Buchbut et al                                                  NOTICE OF DEFICIENCY RE:
                                                                      WRIT OF EXECUTION AND
                                                                       ABSTRACT OF JUDGMENT

The documents)submitted for issuance contains one or more errors, as indicated below,and is being returned
to you for correction. Once the corrections) has been made,please resubmit the document.

❑ Writ/abstract must contain the names)and addresses)ofthe judgment debtor.

❑ Entered date listed on the writ/abstract does not match the entered date ofthe judgment/order.

❑ The amounts)listed in writ abstract does) not coincide with the amounts)in the judgment/order.

❑ If there are no amounts for principal, attorney fees, costs or interest, please enter a zero(0)on each line.

❑
x Attested date must be left blank.

❑ Last four digits ofthe judgment debtor's driver's license and social security number were not indicated
  on the Abstract of Judgment. If these numbers are unknown,place an "X" in the box labeled "Unknown."

❑ Original, unexecuted writ ofexecution must be returned to-the clerk prior to the issuance of a successive
  writ if 180 days have not elapsed since the issuance ofthe original writ.

❑ Other:




                                                                Clerk, U. S. District Court


            January 24,2020                                     By R. Smith
                 Date                                              Deputy Clerk


CV-52C(09/15)          NOTICE OF DEFICIENCY RE: WRIT OF EXECUTION AND ABSTRACT OP JUDGMENT
               Case 2:19-mc-00198 Document 11 Filed 01/24/20 Page 2 of 2 Page ID #:21
    WHEN RECORDED MAlL TO:
   Richard O. Evanns, Esq.; SBN:277442
   Evanns Collection Law Firm
   3731 Wilshire Blvd., Suite 514
   Los Angeles, CA.90010
   Te1:213-292-6888
   Fax: 213-784-5439
   Email: enforcements@rocketmail.com
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

Home Products International-North America, Inc., a                          CASE NUMBER:
Delawaxe Corporation

                                       PLAINTIFF(S),    CV 2:19-mc-00198
                           v.

Michel Buchbut, an individual, et al                           ABSTRACT OF JUDGMENT/ORDER




I certify that in the above-entitled action and Court, JudgmenUOrder was entered on 12/11/2019
in favor of Home Products International-North America, Inc., a Delawaze Corporation
whose address is 4501 W.47th Street, Chicago, IL. 60632
and against Best Plastics, LLC                                                                        ^
whose last known address is 1495 N. 8th Street, Suite 100, Colton, CA.92324
for $136,681.80               Principal, $ 0.00                  Interest, $ 0.00                               Costs,
and $0.00                     Attorney Fees.


ATTESTED this           24TH         day of January              ,2020.
Judgment debtor's driver's license no. and state;                         (last 4 di ~gi   ~ Unknown.
Judgment debtor's Social Security number;                                 (last 4 digits) ~ Unknown.
    No stay of enforcement ordered by Court
❑ Stay ofenforcement ordered by Court, stay date ends



Judgment debtor's attorney's name and address and/or address at which summons was served:


Best Plastics, LLC
                                                                      CLERK,U.S. DISTRICT COURT
24105 South Frampton Avenue
Harbor City, CA. 90710                                    BY
                                                                                  Deputy Clerk


NOTE:JUDGMENTS REGISTERED UNDER 28 USC.§1963BEAR THERATE OFINTEREST OF THE DISTR/CT OF ORIGIN
AND CALCULATED AS OF THE DATE OFENTRYIN THATDISTRICT.
G-18 (03/12)                              ABSTRACT OF NDGMENT/ORDER                           nmerican [.egelNet, lnc.
                                                                                              w~~w.Eomis4l~`orkFlo~r.com
